Citation Nr: 1730781	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP ).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to February 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Processing Office (RO) in Buffalo, New York.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in February 2015 and testified at his local RO before the undersigned Veteran's Law Judge (VLJ) at a Board hearing in May 2015.  Copies of both hearing transcripts have been associated with the file.  



FINDING OF FACT

Although the Veteran meets the basic eligibility requirements for VRAP benefits, Medaille College, where he sought and received a bachelor's degree in Business Administration, is not a community college or technical school.


CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under VRAP are not  met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of efficiency, the foregoing is a concise summation of only the most salient facts and circumstances, although the record was thoroughly reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

VRAP Benefits

The instant appeal stems from the Veteran's disagreement with the determination that his attendance at Medaille College and award of a bachelor's degree in business administration should be approved for use of VRAP benefits.  See January 2013 NOD.  The Board finds that the Veteran is not entitled to his requested relief.

The Veteran asserts that he is entitled to VRAP benefits for his Medaille College degree as the applicable regulations failed to clearly define and thus prohibit his chosen program pursuit.  

Applicable Law

The VRAP  was  established by Pub. L. 112-56 , Title II, § 211, 125 Stat. 713.  It is set forth as a note in 38 U.S.C.A. § 4100.  The pertinent sections are as follows: 

(a) Program authorized.-- 
(1) In general.--Not later than July 1, 2012, the Secretary of Veterans Affairs shall, in collaboration with the Secretary of Labor, establish and commence a program of retraining assistance for eligible veterans. 
(2) Number of eligible veterans.--The number of unique eligible veterans who participate in the program established under paragraph (1) may not exceed-- 
(A) 45,000 during fiscal year 2012; and 
(B) 54,000 during the period beginning October 1, 2012, and ending March 31, 2014.

(b) Retraining assistance.--Except as provided by subsection (k) [establishing the VRAP program's termination date as March 31, 2014], each veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs. Such retraining assistance may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that-
(1) is approved under chapter 36 of such title [38 U.S.C.A. § 3670  et seq.]; 
(2) is offered by a community college or technical school; 
(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); 
(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and 
(5) begins on or after July 1, 2012.

(e) Eligibility.--
(1) In general.--For purposes of this section, an eligible veteran is a veteran who-- 
(A) as of the date of the submittal of the application for assistance under this section, is at least 35 years of age but not more than 60 years of age; 
(B) was last discharged from active duty service in the Armed Forces under conditions other than dishonorable; 
(C) as of the date of the submittal of the application for assistance under this section, is unemployed; 
(D) as of the date of the submittal of the application for assistance under this section, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code [38 U.S.C.A. § 3001  et seq., 3100 et seq., 3201 et seq., 3301 et seq., or 3500 et seq., respectively], or chapter 1606 or 1607 of title 10, United States Code [10 U.S.C.A. § 16131  et seq. or 16161 et seq., respectively]; 
(E) is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; 
(F) was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section; and 
(G) by not later than October 1, 2013, submits to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary may require. 
(2) Determination of eligibility.-- 
(A) Determination by Secretary of Labor.-- 
(i) In general.--For each application for assistance under this section received by the Secretary of Labor from an applicant, the Secretary of Labor shall determine whether the applicant is eligible for such assistance under subparagraphs (A), (C), (F), and (G) of paragraph (1). 
(ii) Referral to Secretary of Veterans Affairs.--If the Secretary of Labor determines under clause (i) that an applicant is eligible for assistance under this section, the Secretary of Labor shall forward the application of such applicant to the Secretary of Veterans Affairs in accordance with the terms of the agreement required by subsection (h). 
(B) Determination by Secretary of Veterans Affairs.--For each application relating to an applicant received by the Secretary of Veterans Affairs under subparagraph (A)(ii), the Secretary of Veterans Affairs shall determine under subparagraphs (B), (D), and (E) of paragraph (1) whether such applicant is eligible for assistance under this section.

As referenced in this section, 38 U.S.C.A. § 3452 (b) defines the term "program of education" to mean any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective. Such term also means any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field. Such term also means any unit course or subject, or combination of courses or subjects, pursued by an eligible veteran at an educational institution, required by the Administrator of the Small Business Administration as a condition to obtaining financial assistance under the provisions of section 7(i)(1) of the Small Business Act (15 U.S.C. 636 (i)(1)). Such term also includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title. Such term also includes any course, or combination of courses, offered by a qualified provider of entrepreneurship courses. Such term also includes national tests for admission to institutions of higher learning or graduate schools (such as the Scholastic Aptitude Test (SAT), Law School Admission Test (LSAT), Graduate Record Exam (GRE), and Graduate Management Admission Test (GMAT)) and national tests providing an opportunity for course credit at institutions of higher learning (such as the Advanced Placement (AP) exam and College-Level Examination Program (CLEP)).

Discussion

With the above laws and regulations in mind, the Board first notes that it is not materially in dispute that the Veteran meets the threshold eligibility requirements for participation as set forth in section (e) of the VRAP.  The  Board will also accept for the purpose of this decision that the program, which the Veteran's December 2012 application identifies as a "BA of Business Admin. in Information Systems," provides training for a high-demand occupation.  See July 2012 Administrative decision ("Although you're eligible for benefits under VRAP, the program of education that you met does not meet the VRAP criteria"); see also Section 211(e).  However, due to the school for which the Veteran is seeking VRAP benefits is not a community college or technical school, the claim must be denied.

In this regard, the terms "community college" and "technical school" are not clearly defined by the VRAP law or elsewhere in VA law.  Several analogous terms, however, are defined as follows.  First, under VA law, an Institution of Higher Learning is a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  38 C.F.R. § 21.4200 (h) (2016).  Second, an undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelors' degrees and first professional degrees. 38 C.F.R. § 21.4200 (f) (2016).  Finally, a vocational or professional objective is one that leads to an occupation.  See, e.g., 38 C.F.R. § 21.7520 (b)(28) (2016). 

Because the terms are not otherwise defined under VA law, the Board will look to federal education law and state law to understand how these terms are to be understood.  The term "community college" is defined in federal education law as an institution of higher education--(1) That admits as regular students persons who are beyond the age of compulsory school attendance in the State in which the institution is located and who have the ability to benefit from the training offered by the institution; (2) That does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree); and (3) That--(i) Provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or (ii) Offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  See 34 C.F.R. § 607.7 (2016); 34 C.F.R. § 400.4 (2016); 20 U.S.C.A. § 1058 (West 2014); see also 20 U.S.C.A. § 1001 (a) (2014) (defining an "institution of higher education"). 

Under federal education law, technical schools, referred to as "technology education" or "tech-prep" are defined variously as follows:

Technology education means an applied discipline designed to promote technological literacy that provides knowledge and understanding of the impacts of technology including its organizations, techniques, tools, and skills to solve practical problems and extend human capabilities in areas such as construction, manufacturing, communication, transportation, power, and energy.  34 CFR § 400.4 (2016).

Tech-prep education program means a combined secondary and postsecondary program that-- (1) Leads to an associate degree or two-year certificate; (2) Provides technical preparation in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business; (3) Builds student competence in mathematics, science, and communications (including through applied academics) through a sequential course of study; and (4) Leads to placement in employment.  34 C.F.R. § 406.5 (2016). 

With the above facts, laws, and regulations in mind, the record shows that the Veteran attended an institute of higher learning, Medaille College.  As indicated by the school's homepage, it is not one that offers only 2-year Associate degrees or less, but a "private, four-year college committed to serving the higher education needs." http://medaille.edu/about-medaille/history  Therefore, the Board finds that the school is not a community college.  See 34 C.F.R. § 607.7 (1) (2016) (defining a community college as an institution of higher education that "does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree)). 

The Board also finds that Medaille College is not a technical school.  It is an "institute of higher learning," which can include a technical institution, but the objective of the Veteran's program is professional in nature, rather than an occupational program in trade, industrial, technical, technological, engineering, or applied science fields.  See 38 C.F.R. § 21.7520 (b)(28) (2016).  

Moreover, the Board notes that Medaille College is assigned a certain facility code - 31804032- which is a code pre-determined by VA to describe the type of educational facility.  See VA Form 22-1998 (WEAMS report).  The first digit indicates that the institution is private.  The second digit signifies the type of educational facility.  "1" is assigned for "university, college, professional or technological" and there is a separate identifying code for "technical" facilities.  It is clear from VA's assignment of the facility code that Medaille College is a private institution for higher learning versus a technical school or community college.  
Therefore, because Medaille College is not a "community colleges" or "technical school," the Board finds that it does not satisfy the threshold requirements of the VRAP and the claim must be denied.  See VRAP § (b)(2).

In reaching the above conclusion, the Board has acknowledged the Veteran's contention that the VA improperly imputed its own definitions on the VRAP despite a lack of guidance from the Public Law.  Specifically, the Veteran has identified that "nowhere in the Public Law" is there any explicit statement requiring that the Veteran "must" attend the community college or technical school, only that an acceptable program under the VRAP is offered there.  Furthermore, that the Public Law is also silent regarding what constitutes "other similar evidence of completion of the program of education or training."  The Board finds that the Veteran's contentions are not persuasive under general principles of statutory construction, as an omission from an express statutory list is deemed excluded from its coverage.  This is known as the principle of expression unius est exclusio alterius.  See Norman J. Singer, Sutherland Statutory Construction § 47.23 (5th ed. 1992) ("The force of the maxim [expression unius est exclusio alterius] is strengthened where a thing is provided in part of the statute [or regulation] and omitted in another").  Thus, the Board finds controlling the fact that four year institutions of higher learning are clearly omitted from the VRAP in favor of community colleges and technical schools.

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104 (c).  Congress has limited VRAP benefits  for retraining assistance to degree or certificates pursued at a "community college or technical school."  Accordingly, the claim for VRAP  educational  benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits under VRAP is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


